Citation Nr: 1827157	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with spondylosis, including as secondary to service-connected degenerative joint disease of the left knee. 

2.  Entitlement to service connection for degenerative joint disease of the right knee, also including as secondary to the service-connected degenerative joint disease of the left knee. 


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from August 1972 to September 1977.  He also had other service, including inactive duty training (INACDUTRA) at times from August 1978 to September 1991 and presumably active duty for training (ACDUTRA). 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

As support for these claims, the Veteran testified at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record. 

The Veteran's claim was last before the Board in January 2015, at which time it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The most probative evidence of record weighs against finding that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine with spondylosis was caused or aggravated by his service-connected degenerative joint disease of the left knee, or is otherwise related or attributable to his active duty service.

2.  The most probative evidence of record weighs against finding that the Veteran's currently diagnosed degenerative joint disease of the right knee was caused or aggravated by his service-connected degenerative joint disease of the left knee, or is otherwise related or attributable to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine with spondylosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As concerning the claims being decided, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The primary basis of the Veteran's contention is that the degenerative disc disease and spondylosis of his lumbar spine and degenerative joint disease of his right knee are secondary to the degenerative joint disease of his left knee.  Notably, in his October 2009 claim for benefits, the Veteran stated that he has walked with an altered and disturbed gait due to his service-connected left knee disability, which resulted in placing an undue weight on his right leg and an altered tilt in his spine. 

In his February 2013 hearing testimony, the Veteran also stated that he had sustained an injury in his back during the same in-service fall for which he injured his left knee, which is now service-connected for the consequent disability.  Notably, the Veteran testified that he did not think he injured his right knee during this in-service fall.

The Veteran's service treatment records (STRs) include a January 1973 record which noted the Veteran strained his back while lifting a trash can full of garbage.  Upon physical examination, the Veteran's back appeared to be tender along the lumbar mid-section.  He was diagnosed with a muscle strain of the back.  A review of his STRs include numerous records of treatment for left knee pain, which stem from a July 1974 incident in which the Veteran dropped a wheel assembly that landed directly on his patella.

Reports of Medical Examination dated in June 1975 and December 1979 reflected normal clinical evaluations for the Veteran's lower extremities and spine.  In Reports of Medical History dated in August 1978 and December 1979, the Veteran denied a history of recurrent back pain.  He also denied a history of a "trick" or locked knee.

In January 2010, the Veteran had a VA compensation examination concerning his claims.  At the conclusion of the evaluation, the examiner diagnosed the Veteran with lumbar disc disease, lumbar spondylosis, and degenerative disease of the right knee.  In November 2012, that same examiner reviewed the Veteran's claims file and also concluded that the Veteran's current back problems were less likely than not related to the January 1973 lumbar strain diagnosed during his military service.  In discussing the underlying basis of the opinion, the examiner explained that lumbar strains are usually muscular in nature and usually are self-limiting.  In contrast, the MRI results of the Veteran's back showed problems that were degenerative in nature, which is a progressive time-related problem.

Following a Board remand, the Veteran was afforded new VA examinations for his right knee and lumbar spine.  VA examinations conducted in May 2015 noted diagnoses of mild right knee degenerative joint disease and lumbar spondylosis (degenerative joint disease/degenerative disc disease) with right lower extremity mild radiculopathy.  

With respect to the Veteran's claimed back condition, the May 2015 VA examiner concluded it was not at least as likely as not that the Veteran's thoracolumbar degenerative joint disease was proximately caused by, due to, or the result of his service-connected left knee disability.  In support of this conclusion, the examiner noted that hip x-rays taken in May 2007 were negative for arthritis.  For the diagnosed spondylosis to be related to the service-connected left knee disability, degenerative changes would be expected to be seen in the hip joint.  Since there was no hip degenerative joint disease noted, the examiner stated that this did not support the Veteran's theory that altered biomechanics in gait from the left knee caused his present back problems.  The VA examiner also noted that a March 2015 VA examination for the knees indicated a diagnosis of bilateral mild degenerative joint disease and left osteoarthritis dissecans with non-antalgic gait and no leg length discrepancy.  The examiner noted that inequality in leg length was commonly associated with compensatory gait abnormalities and may lead to degenerative arthritis of the lumbar spine.  However, gait asymmetry required a leg length inequality of at least 2 centimeters.  Minor leg length inequalities small than 2 centimeters did not seem to alter the kinematics or kinetics of gait.

The examiner also concluded it was not as least as likely as not that the Veteran's current back condition was aggravated by or permanently worsened beyond natural progression by his left knee disability.  In support of this conclusion, the examiner noted that spondylosis was a progressive condition.  Further, the current examination and radiographic studies indicated that there was a mild disease.  Since there was another attributable etiology (aging), it was unlikely the current lumbar spondylosis was aggravated beyond its normal progression by the Veteran's left knee disability.

With respect to the Veteran's claimed right knee disability, the May 2015 VA examiner concluded that since there was an alternative attributable etiology for the Veteran's presently diagnosed right knee condition (aging), since there was no gait or leg length inequality, and since there was no hip degenerative joint disease noted to suggest there were altered biomechanics in gait from the left knee disability, it was not at least as likely as not that the Veteran's right knee disability was proximately caused by, due to, or the result of his service-connected left knee degenerative joint disease.  Further, since degenerative joint disease was a progressive condition, and since the current VA examination findings and recent radiographic studies indicated a mild disease, it was less than likely that the degenerative joint disease of the knees had been aggravated to any significant degree, including by the left knee disability.

The Board finds the November 2012 and May 2015 VA examiner opinions are entitled to significant probative weight.  These opinions were provided following a review of the claims file for the pertinent history.  The examiners addressed the Veteran's assertions as to the origin of both his lumbar spine and right knee disabilities and provided detailed rationales for the respective conclusions reached based on the record.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Significantly, there is no medical opinion to the contrary in the record concerning the etiology of either the Veteran's lumbar spine or right knee conditions.  The Veteran has submitted no competent medical evidence contrary to the medical opinions cited above.  He has been accorded ample opportunity to furnish medical and other evidence in support of his claim, yet he has not done so.  See 38 U.S.C.A. § 5107(a).

The Board finds that service connection for the Veteran's lumbar spine and right knee disabilities are not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against finding that either his lumbar spine or right knee condition arose during active service.  There also is no evidence revealing arthritis of either the lumbar spine or right knee during the one-year presumptive period following his discharge from active duty.  While there is no VA examiner's opinion commenting on the likelihood that the Veteran's right knee condition had its onset or was related to active duty service, the Board notes that the Veteran himself has not made any assertions that his right knee disability either manifested during service or was directly related to active duty.  Further, the medical evidence of record does not show any potential relationship between the Veteran's right knee condition to active duty service.

Since degenerative arthritis is a chronic condition, per se, a nexus or correlation to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, the Veteran's STRs do not establish a combination of manifestations sufficient to identify the disease entity of either lumbar spine or right knee arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

Finally, service connection for the Veteran's lumbar spine and right knee disabilities are not warranted as secondary to his service-connected left knee disability.  

The only other evidence in support of the claims is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of etiology here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

For these reasons and bases, the Board finds that the preponderance of the evidence weighs against the Veteran's claims seeking service connection for a lumbar spine and right knee disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the respective claims, that doctrine is inapplicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine with spondylosis is denied. 

Entitlement to service connection for degenerative joint disease of the right knee is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


